Citation Nr: 1515893	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a left foot callus. 

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012, the Board denied claims of service connection for a kidney disorder and a liver disorder.  The Board also reopened previously denied claims of service connection for a back disorder, a skin disorder and plantar warts.  At that time, the Board remanded the reopened claims, a claim to reopen a previously denied claim of service connection for left foot callus, and claims of service connection for a right foot disorder, a lung disorder and a right elbow disorder, for further development and consideration.
 
In October 2012, the RO issued a rating decision granting service connection for plantar warts and a back disability.  In March 2013, the RO issued a rating decision granting service connection for a right elbow disability, a right foot disability, and a skin disability, all of which had been on appeal after being denied by the RO's March 2006 rating decision.  Thus, these issues are no longer before the Board.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the Board, in part, remanded the issues of (i) whether new and material evidence has been presented to reopen the claim of service connection for a left foot callus and (ii) entitlement to service connection for a lung disorder for further development.  The requested development has not been completed; further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, the February 2012 Board remand directed the RO to issue a supplemental statement of the case (SSOC) on the issue of whether there was new and material evidence sufficient to reopen a claim for service connection for a left foot callus; however, no such SSOC has been issued.  Additionally, the grant of service connection for plantar warts does not appear to have encompassed the left foot callus claim.  Thus, a remand for a SSOC is necessary.

Second, the February 2012 Board remand directed the RO to afford the Veteran a VA examination to determine the etiology of any current lung disorder.  In January 2013, a VA examiner diagnosed chronic obstructive pulmonary disease (COPD) and opined, without rationale, that it is not related to service.  In a June 2013 addendum opinion, the examiner reported that the rationale was that the claims file was "silent as to any respiratory condition (COPD)."  The Board finds that examiner's rationale conflicts with his own diagnosis.  Moreover, the examiner failed to address whether the current COPD is related to complaints chest pains shown in the service treatment records.  See, e.g., service treatment records (Mar. 1963, April 1963, July 1964).  Once VA undertakes an effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in connection with the lung disorder claim by an appropriate medical professional who has not previously examined the Veteran.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current lung disorder, to include COPD.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the Veteran's active service.  The examiner is to address service treatment records that show complaints of chest pains, to include in March 1963, April 1963, July 1964, November 1965, January 1966.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal, including the claim to reopen a claim of service connection for a left foot callus.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


